Name: Council Regulation (EC) NoÃ 1197/2009 of 30Ã November 2009 amending Regulation (EC) NoÃ 2115/2005 establishing a recovery plan for Greenland halibut in the framework of the Northwest Atlantic Fisheries Organisation
 Type: Regulation
 Subject Matter: information and information processing;  fisheries;  world organisations
 Date Published: nan

 9.12.2009 EN Official Journal of the European Union L 322/1 COUNCIL REGULATION (EC) No 1197/2009 of 30 November 2009 amending Regulation (EC) No 2115/2005 establishing a recovery plan for Greenland halibut in the framework of the Northwest Atlantic Fisheries Organisation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) Regulation (EC) No 2115/2005 of 20 December 2005 (1) implements a recovery plan for Greenland halibut adopted by the Northwest Atlantic Fisheries Organisation (hereinafter referred to as NAFO). (2) At its 29th Annual Meeting held in September 2007, NAFO adopted a number of amendments to this recovery plan. Those amendments relate to enhanced measures for catch reporting and additional control measures designed to enhance at-sea inspections for vessels entering and leaving the NAFO Regulatory Area. (3) It is therefore necessary to amend Regulation (EC) No 2115/2005 in order to implement the amendments to the recovery plan, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2115/2005 shall be amended as follows: (1) The following Article shall be inserted: Article 5a Entry into the NAFO Regulatory Area 1. Fishing vessels referred to in Article 5(1) may enter the NAFO Regulatory Area to fish for Greenland halibut only if they: (a) have less than 50 tonnes of any catch on board; or (b) comply with the procedure set out in paragraphs 2, 3 and 4. 2. Where the fishing vessel has catches from outside the NAFO Regulatory Area of 50 tonnes or more on board, it shall communicate to the NAFO Secretariat, by e-mail or fax, at the latest 72 hours prior to entry into the NAFO Regulatory Area: (a) the amount of catch retained on board; (b) the position (latitude/longitude) where the master of the vessel estimates that the vessel will commence fishing; and (c) the estimated time of arrival at the position. 3. If an inspection vessel, following the communication referred to in paragraph 2, signals its intention to carry out an inspection, it shall communicate to the fishing vessel the coordinates of a checkpoint for an inspection to take place. The checkpoint shall be no more than 60 nautical miles from the position where the master of the fishing vessel estimates that the vessel will commence fishing. 4. The fishing vessel referred to in paragraph 2 may proceed to fish in any of the following cases: (a) if it receives notification to that effect from the NAFO Secretariat; (b) if, after an inspection carried out in accordance with paragraph 3, it is informed by the inspection vessel that it may proceed to fish; (c) if the inspection vessel has not commenced the inspection within three hours following the arrival of the fishing vessel at the checkpoint designated in accordance with paragraph 3; (d) if it receives no communication, from the NAFO Secretariat or an inspection vessel by the time it enters the NAFO Regulatory Area, that an inspection vessel intends to carry out an inspection in accordance with paragraph 3.; (2) Article 6 shall be amended as follows: (a) in paragraph 1, point (b) shall be replaced by the following: (b) quantities of Greenland halibut on a five-day basis, including zero catch returns. This report shall be transmitted for the first time no later than the end of the tenth day following the date of the entry of the vessel into NAFO Sub-area 2 and Divisions 3KLMNO;; (b) paragraphs 2 and 3 shall be replaced by the following: 2. Member States shall, upon receipt, transmit the reports provided for in paragraph 1 to the Commission. The Commission shall promptly forward the report provided for in paragraph 1(b) to the NAFO Secretariat. 3. When catches of Greenland halibut notified in accordance with paragraph 2 are deemed to have exhausted 75 % of the Member States ² quota allocation, masters shall transmit the reports referred to in paragraph 1(b) on a three-day basis.. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Council The President B. ASK (1) OJ L 340, 23.12.2005, p. 3.